      Case 4:18-cr-06054-EFS     ECF No. 152   filed 11/05/19   PageID.2356 Page 1 of 3




 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Tyler H.L. Tornabene
 4   Assistant United States Attorney
     Daniel H. Fruchter
 5   Assistant United States Attorney
 6   Post Office Box 1494
     Spokane, WA 99210-1494
 7
     Telephone: (509) 353-2767
 8
 9                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WASHINGTON
10
11   UNITED STATES OF AMERICA,
12
                           Plaintiff,                 Case No. 4:18-CR-06054-EFS
13
14                 v.                                 United States’ Supplemental Exhibit
                                                      List
15   SAMI ANWAR, MID COLUMBIA
16   RESEARCH, LLC, and ZAIN
     RESEARCH, LLC,
17
18                             Defendant.
19
20          Plaintiff, United States of America, by and through William D. Hyslop,

21   United States Attorney for the Eastern District of Washington, and Tyler H.L.

22   Tornabene, Assistant United States Attorney for the Eastern District of
23   Washington, and Daniel H. Fruchter, Assistant United States Attorney for the
24   Eastern District of Washington, submits the following Supplemental Exhibit List,
25   adding the following exhibits to the United States’ Exhibit List (ECF No. 130):
26
      Ex.    Beg. Bates End Bates       Description
27
      439    13003571     13003573      Hashmi FDA 1572 May 14 2015
28


     United States’ Supplemental Exhibit List - 1
      Case 4:18-cr-06054-EFS     ECF No. 152    filed 11/05/19   PageID.2357 Page 2 of 3




 1    440    13000877     13000879      Hashmi FDA 1572 April 15 2014
 2    441    13000874     13000876      Hashmi FDA 1572 June 16 2015
 3
      442    N/A                        Stipulation RE Interstate Wires and Mails
 4
      443    N/A                        Stipulation RE Drug Evidence and Forensic
 5
                                        Lab Results
 6
 7          On November 2, 2019, the United States provided written notice to the
 8   defense of its intent to offer exhibits 439, 440, and 441 pursuant to Fed. R. Evid.
 9
     902(11) notice and certification requirements. Exhibits 442 and 443 are
10
     stipulations between the parties that have also been filed as ECF Nos. 150 and 149
11
     respectively.
12
            RESPECTFULLY SUBMITTED this 5th day of November, 2019,
13
14
                                                    WILLIAM D. HYSLOP
15
                                                    UNITED STATES ATTORNEY
16
17                                                  s/ Tyler H.L. Tornabene
                                                    Tyler H.L. Tornabene
18                                                  Daniel Hugo Fruchter
19                                                  Assistant United States Attorneys
20
21
22
23
24
25
26
27
28


     United States’ Supplemental Exhibit List - 2
      Case 4:18-cr-06054-EFS    ECF No. 152    filed 11/05/19   PageID.2358 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on November 5, 2019, I electronically filed the
 3
     foregoing with the Clerk of the Court and parties of record using the CM/ECF
 4
     System, which will send notification of such filing to the following:
 5
 6
     John Gary Metro, counsel for the Defendants
 7
 8
 9
10
                                                    s/ Tyler H.L. Tornabene
11                                                  Tyler H.L. Tornabene
12                                                  Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States’ Supplemental Exhibit List - 3
